1. A question of constitutional law not raised at the trial, but presented first in a petition to the superior court for a certiorari, is not properly presented for decision on a writ of error.
2. A negative answer to question No. 2 obviates the necessity of answering the other questions submitted.
      No. 15718. FEBRUARY 5, 1947. REHEARING DENIED MARCH 20, 1947.
"Under the provisions of the act of 1927 enacting the charter for the City of Macon, a policeman of the City of Macon was tried by the Police Committee on charges preferred by the Chief of Police. The Police Committee found the policeman guilty and dismissed him as a member of the Police Department, whereupon he appealed from the decision of the Police Committee to the Mayor and Council of the city. The Mayor and Council, after a hearing, sustained the judgment and decision of the Police Committee. The policeman then filed a petition for certiorari in Bibb Superior Court to review the judgment of the Mayor and Council. Paragraph 9 of the petition for certiorari alleged: `Petitioner contends a right of certiorari is a constitutional right granted by article 6, paragraph 5 of the Constitution of Georgia, Code Section 2-3205, and petitioner contends he has the right of certiorari in this case.' Paragraph 10 of the petition for certiorari alleged: `Petitioner contends that so much of the act of the legislature of Acts of 1927, page 1321, § 64, provides as follows: "Any employee dissatisfied with the decision of the Committee on the trial of the charges preferred against him, shall have the right to appeal from the *Page 69 
decision aforesaid direct to the Mayor and Council of said City, whose decision shall be final and conclusive." This legislative act is in conflict with article 6, paragraph 5 of the Constitution of Georgia, Code, § 2-3205, and petitioner contends said act is void and unconstitutional, because it is in conflict with the Constitution.'
"(1) Is the question of the constitutionality of the quoted part of the act of 1927 raised in such a manner as to require an adjudication of the question?
"(2) Could the question of the constitutionality of said part of said act be raised for the first time in a petition for certiorari under the facts stated? See, in this connection,Empire Investment Company v. Hutchings, 166 Ga. 749, 752.
"(3) Does the Court of Appeals have jurisdiction to decide the question of the constitutionality of the part of the act of 1927 attacked in the petition for certiorari?
"(4) Is that part of the act of 1927, § 64, page 1321, attacked in the petition for certiorari, unconstitutional for the reason assigned in the said petition?
"(5) If the fourth question is answered in the affirmative, is the constitutional certiorari from the judgment of the Mayor and Council, as provided in Code, § 2-3205, article 6, section 4, paragraph 5 of the Constitution, available to a policeman found guilty on appeal under § 58, rule 13, acts of 1927, page 1318, which provides that "The right of appeal from the decision of either committee to the mayor and council is hereby granted each employee;' the committees here referred to being the police and the fire committee?"
1. The office of a certiorari is to review a judgment of an inferior judicatory when such tribunal exercises judicial or quasi-judicial powers. Code, § 19-201; Bryant v.Board of Education of Colquitt County, 156 Ga. 688
(119 S.E. 601). A petition for certiorari is in effect a motion for new trial, and it is well settled that in an application for the writ the petitioner "shall plainly and distinctly set forth theerrors complained of." Code, § 19-203. An error which may be corrected by a writ of certiorari *Page 70 
is one made by the tribunal whose judgment is being reviewed because of such error. Where it does not appear from the record that an issue was made in the trial court, it can not be raised for the first time by certiorari in the superior court and reviewed in this court. Hood v. Griffin, 113 Ga. 190
(34 S.E. 409); Duren v. Thomasville, 125 Ga. 1 (53 S.E. 814);Hardy v. Eatonton, 128 Ga. 27 (57 S.E. 99); Bolton v.Newnan, 147 Ga. 400 (94 S.E. 236); Martin v. State,199 Ga. 731 (35 S.E.2d 151); Brockett v. Maxwell, 200 Ga. 213
(36 S.E.2d 638).
In the Brockett case, this court said: "A question of constitutional law not raised at the trial, but presented first in the petition to the superior court for a certiorari, is not properly presented for decision on a writ of error."
In our examination of Empire Investment Co. v. Hutchings,166 Ga. 749, 752 (144 S.E. 209), we looked at the original record on file in this court, and nothing held in that case is in conflict with what we have said here. There the petition for certiorari did not undertake to draw into question the constitutionality of an act. A motion was made to dismiss the writ of certiorari upon the ground that an act approved August 7, 1925 (Ga. L. 1925, p. 463), amending the act creating the Municipal Court of Macon, expressly denied the right of certiorari in such cases. A response by the plaintiff in certiorari attacked the constitutionality of the act, and the court refused to dismiss the writ of certiorari upon the ground that the act was unconstitutional since it undertook to restrict the constitutional jurisdiction of the superior courts to grant the writ, and it was to this judgment only that an exception was taken.
In the instant case, the plaintiff in error by his petition for the writ of certiorari sought to attack, for the first time, the constitutionality of section 64 of the act of 1927 (Ga. L. 1927, p. 1321), and on authority of the cases we have cited, together with many others by this court, we again hold that this cannot be done, and accordingly answer the second question submitted in the negative.
2. Having held in the preceding division, in answer to the second question certified to us, that a constitutional question may not be raised for the first time in a petition for the writ of certiorari, we think that it becomes unnecessary to answer the other *Page 71 
questions, since a determination of them depends entirely upon an affirmative answer to the question we have considered.
All the Justices concur. Jenkins, C. J., concurs specially.